Opinion issued May 1, 2003 

 





 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00401-CV
____________

IN RE JONATHAN BRADFORD WILLIAMS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
 	Relator, Jonathan Bradford Williams, has filed a pro se petition for writ of
mandamus.  He requests that this Court compel respondent (1) to reduce the amount of
his bail in three pending felony charges.
	The petition must be denied because it does not include a certificate of
service reflecting that respondent was served, as required by the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 9.5.
	Even if the petition met this requirement, it would nevertheless be denied
because the amount of bail set is a matter of the trial court's discretion.  Nguyen v.
State, 881 S.W.2d 141, 143 (Tex. App.--Houston [1st Dist.] 1994, no pet.).
Mandamus will issue to correct a "clear abuse of discretion" committed by the trial
court.  Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding). 
However, relator has not provided this Court with a record demonstrating that the
amount of bail set is a clear abuse of the trial court's discretion.
	The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
1.    	Respondent is the Honorable Joan Huffman, Judge, 183rd District Court,
Harris County.